Case 1:18-cr-00790-PGG Document 76 Filed 01/12/20 Page 1 of1

LAW OFFICE OF ANTHONY CECUTTI
217 Broadway, Suite 707
New York, New York 10007
Phone: (212) 619-3730
Cell: (917) 741-1837
Fax: (212) 962-5037
anthonycecutti@gmail.com

January 12, 2020

BY EMAIL & ECF

The Honorable Paul G, Gardephe
United States District Court Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: United States v. Denise Sanchez, 18 Cr. 790 (PGG)
Dear Judge Gardephe:

I represent Denise Sanchez in the above-referenced matter, having been appointed
pursuant to the provisions of the Criminal Justice Act (“CJA”), 18 U.S.C. § 3006A.

I write, without objection from the Government, to request a one-week extension
to file Requests to Charge, Proposed Voir Dire and Motions in Limine, which are due
tomorrow, January 13, 2020. The parties are in serious discussions regarding a resolution
of this case and may reach one by the end of the week. In light of the February 10" trial
date, we are not seeking to change the deadline for responses, which is scheduled for
January 27, 2020.

Thank you for your consideration.
Respectfully submitted,
/s/

Anthony Cecutti
Attorney for Denise Sanchez

MEMO ENDORSED.
cc: AUSA Elizabeth Espinosa the: Applica tio nh is 9 ante 4.
AUSA Rushmi Bhaskaran ; ve
so @RDERED:
Wa A nad d
Youn Cama
Paul'G. Gardephe, U.S.D.

Ry : > OTR
Rovtat Le fi 1, Z e
: a Be

i Lake
f?

 

C

 

 

 
